The application of the above-named defendant for a review of the sentence of 7 years imposed on September 28,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.This Division sustains the findings of the sentencing judge and finds the sentence imposed was clearly justified.
We wish to thank Anna Sheehy of the Montana Defender Project for her assistance to the Defendant and to this Court.
*7DATED this 13th day of May, 1982.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Wheelis